Townsend, J.
1. The first grant of a new trial is in the discretion of the trial court, and such discretion is not abused unless the law and facts require the verdict notwithstanding such judgment. Code § 6-1608; Reese v. Baker, 197 Ga. 265 (2) (29 S. E. 2d 412).
2. Where, as here, the sole assignment of error in the bill of exceptions is the judgment of the trial judge granting a first new trial, in favor of the defendant, on a motion containing the usual general and several special grounds, the judgment not specifying upon which grounds the new trial is granted, and where the verdict in favor of the plaintiff in a stated sum in a suit on open account is not demanded by the evidence,' which was in conflict both as to the value of the work performed and the authority to perform it—the discretion of the judge in granting the new trial will not be disturbed by this court.

Judgment affirmed.


Gardner, P.J., and Carlisle, J., concur.